EXHIBIT 10.6 WENDY’S/ARBY'S GROUP, INC. 2009 DIRECTORS' DEFERRED COMPENSATION PLAN EFFECTIVE AS OF MAY 28, 2009 ARTICLE I. INTRODUCTION Section 1.01 Purpose.This Plan is being established by Wendy’s/Arby’s Group, Inc. (the “Company”) to assist the Company in attracting and retaining well-qualified directors who are not officers or employees of the Company (“Directors”) and to align the interests of Directors with those of the shareholders of the Company.The purpose of this Plan is to establish a program whereby the Directors of the Company may elect to defer certain cash amounts paid and equity grants awarded to Directors as fees in connection with their services to the Board of Directors.The Plan is authorized pursuant to Sections 18 and 28 of the Company’s 2002 Equity Participation Plan, but is contained in a separate Plan document, set forth herein. ARTICLE II. DEFINITIONS As used in this Plan, the following capitalized terms shall have the following meanings: Section 2.01“Administrator” shall mean any administrator appointed by the Committee pursuant to Section 3.01 herein or, in the absence of any such appointment, the Committee. Section 2.02“Board” shall mean the Board of Directors of the Company. Section 2.03“Board Appointment” shall have the meaning ascribed to such term in Section 4.03 herein. Section 2.04“Cash Compensation” shall mean the annual retainer and meeting fees paid in cash to a Director for his or her services as a Director. 1 Section 2.05“Change of Control” shall have the meaning ascribed to such term in Section 25 of the 2002 Plan. Section 2.06“Code” shall mean the Internal Revenue Code of 1986, as amended, and applicable Treasury regulations promulgated thereunder. Section 2.07“Committee” shall mean the Committee appointed pursuant to Section 2 of the 2002 Plan. Section 2.08“Company” shall mean Wendy’s/Arby’s Group, Inc. Section 2.09“Compensation” shall mean a Participant's compensation for services as a Director, which as of the Effective Date, includes Cash Compensation and awards of Restricted Shares. Section 2.10“Deferred Compensation” shall mean Compensation deferred pursuant to the provisions of this Plan. Section 2.11“Director” shall mean a member of the Board who is not an officer or employee of the Company. Section 2.12“Earned” as used herein with respect to a Director’s (a) annual retainer shall refer to the beginning of each calendar quarter on which the individual is serving as a Director, (b) when used with respect to fees for Committee meetings, shall refer to the date on which the meeting was attended by such Director, and (c) when used with respect to an award of 2 Restricted Shares, shall refer to the date of election or appointment as a Director or of re-election to the Board, which award shall be subject to forfeiture unless Vested as provided for herein. Section 2.13“Effective Date” shall mean May 28, 2009. Section 2.14“Initial Cash Election Deadline” shall have the meaning ascribed to such term in Section 4.01 herein. Section 2.15“Market Price” shall mean the “fair market value” in respect of any shares of the Company’s Common Stock, as defined in Section 7 of the 2002 Plan. Section 2.16“New Director Election” shall have the meaning ascribed to such term in Section 4.03 herein. Section 2.17“New Directors” shall mean any Director who is first elected or appointed to the Board after the Effective Date of this Plan. Section 2.18“Participant” shall mean any Director of the Company who has elected to have all or a part of his or her Compensation deferred pursuant to the Plan. Section 2.19“Payment Date” shall mean the date designated by the Participant on the Participant’s election form, which shall be the earliest of the date the Participant has a separation from service from the Company within the meaning Section 409A, the Participant’s death or, if elected by the Participant, a Specified Payment Date.If the Participant does not elect a Specified Payment Date, his or her Payment Date shall be the earlier of the date the Participant has a separation from service from the Company within the meaning Section 409A or the Participant’s 3 death.Notwithstanding the foregoing, a Payment Date shall occur upon a Change of Control which qualifies as “a change in the ownership or effective control of the corporation, or in the ownership of a substantial portion of the assets of the corporation” within the meaning of Section 409A if earlier than the Payment Date otherwise provided for under the Plan. Section 2.20“Plan” shall mean this Wendy’s/Arby’s Group, Inc. 2009 Directors' Deferred Compensation Plan (as it may be amended and restated from time to time). Section 2.21“Plan Earnings” shall mean amounts of dividends and distributions to which reference is made in Section 6.01 herein. Section 2.22“Restricted Shares” shall mean restricted shares awarded to a Director with respect to his or her services as a Director. Section 2.23“Restricted Share Units” shall mean a measure of value equal to one share of the Company's Common Stock, as provided under Section 18 of the 2002 Plan. Section 2.24“Restricted Share Units Account” shall mean the Participant's Restricted Share Units Account established pursuant to Section 5.01 herein. Section 2.25“Restricted Share Units Subaccount Attributable to Cash Deferrals” shall mean the account established for deferral of a Director’s annual retainer and meeting fees pursuant to Section 5.01 of the Plan. 4 Section 2.26“Restricted Share Units Subaccount Attributable to Restricted Share Deferrals” shall mean the account established for deferral of a Director’s awards of Restricted Shares pursuant to Section 5.01 of the Plan. Section 2.27“Section 409A” shall mean Section 409A of the Code and the regulations promulgated thereunder. Section 2.28“Specified Payment Date” means a date specified by the Director at the time he or she elects to defer the Compensation, which date must be January 1, April 1, July 1, or October 1 of a specified year in the future, but no earlier than January 1 of the calendar year following the year in which the Compensation would have been paid (had it not been deferred.) Section 2.29“Subsequent Election Deadline” shall have the meaning ascribed to such term in Section 4.02 herein. Section 2.30“2002 Plan” shall mean the Company’s Amended and Restated 2002 Equity Participation Plan and any successor plan, in each case, as amended from time to time. Section 2.31“Vested” shall mean any Restricted Share Units which are vested pursuant to Section 7.01 of the Plan. ARTICLE III. ADMINISTRATION OF THE PLAN Section 3.01Administrator. The Committee may designate an Administrator to aid the Committee in its administration of the Plan. Such Administrator shall maintain complete and adequate records pertaining to the Plan, including but not limited to Participants' Restricted Share Units Accounts, and shall serve at the pleasure of the Committee. 5 Section 3.02Administration.The Plan shall be administered by the Administrator, who shall have discretionary authority to interpret and administer the Plan, correct errors in administration and otherwise to implement the Plan, in each case consistent with the Plan’s purposes and intent.The Administrator shall also have authority to take all actions as are necessary to ensure that any transactions pursuant to this Plan do not result in liability under Section 16(b) of the Securities Exchange Act of 1934.All actions of the Administrator with respect to this Plan shall be final and binding on all persons for such Plan purposes. ARTICLE IV. DEFERRED COMPENSATION Section 4.01Initial Elections by Existing Directors. (a) Any Director of the Company as of the Effective Date may make an initial election prior to the 2009 Annual Meeting of Shareholders of the Company to participate in the Plan and have all, or such percentage or dollar amount as he or she may specify, of his or her award of Restricted Shares with respect to the 2009 Annual Meeting (and Plan Earnings thereon) deferred into Restricted Share Units and paid to him or her upon his or her Payment Date.Such deferral election shall be made by completing and executing an election form prescribed by the Administrator and delivering such election form to the Administrator prior to the 2009 Annual Meeting of ShareholdersSuch election shall become irrevocable immediately prior to the 2009 Annual Meeting of Shareholders. (b) Any Director of the Company as of the Effective Date may make an initial election within 30 days following the Effective Date (the “Initial Cash Election Deadline”), to participate in the Plan and have all, or such percentage or dollar amount as 6 he or she may specify, of (i) his or her annual retainer Earned for each calendar quarter of 2009 which begins after the Initial Cash Election Deadline and (ii) his or her meeting fees Earned in 2009 after the Initial Cash Election Deadline (and Plan Earnings thereon) deferred into Restricted Share Units and paid to him or her upon his or her Payment Date.Such deferral election shall be made by completing and executing an election form prescribed by the Administrator and delivering such election form to the Administrator on or before the Initial Cash Election Deadline.Such election shall become irrevocable as of the close of business on the Initial Cash Election Deadline. (c) A separate election shall be made with respect to the Cash Compensation, on the one hand, and with respect to Restricted Share awards on the other. Section 4.02Subsequent Elections by Participants. (a) Subsequent to the Initial Election by a Participant provided for in Section 4.01 or a New Director Election by a Participant provided for in Section 4.03, a Participant may elect by December 31 of each calendar year (the “Subsequent Election Deadline”) to defer all, or such percentage or dollar amount as he or she may specify, of the Cash Compensation to be Earned in the following calendar year and/ or the award of Restricted Shares to be paid to him or her at the Annual Meeting to be held in the following calendar year (and in each case Plan Earnings thereon) into Restricted Share Units and paid to him or her on his or her Payment Date. (b) Such deferral election shall be made by completing and executing an election form prescribed by the Administrator and delivering such election form to the 7 Administrator on or before the Subsequent Election Deadline.A separate election shall be made with respect to the Cash Compensation, on the one hand, and with respect to awards of Restricted Shares on the other.Any such election shall become irrevocable as of the close of business on the date of the Subsequent Election Deadline. Section 4.03Elections by New Directors. (a) Any New Director may make an initial election (the “New Director Election”), before the effective date of his or her election or appointment to the Board, whichever occurs earlier (“Board Appointment”), but effective as of such Board Appointment, to participate in the Plan and have all, or such percentage or dollar amount as he or she may specify, of (i) the Cash Compensation to be earned by him or her for the calendar year of such Board Appointment, (ii) his or her award of Restricted Shares with respect to such Board Appointment and/ or (iii) his or her award of Restricted Shares to be made at the next Annual Meeting of Shareholders which shall occur in the calendar year in which the Board Appointment takes place, if applicable, (and in each case Plan Earnings thereon) deferred into Restricted Share Units and paid to him or her upon his or her Payment Date. (b) Such deferral election shall be made by completing and executing an election form prescribed by the Administrator and delivering such election form to the Administrator before the effective date of such Director’s Board Appointment.Such election shall become irrevocable immediately prior to the Participant’s Board 8 Appointment.A separate election shall be made with respect to the Cash Compensation, on the one hand, and with respect to each award of Restricted Shares on the other. ARTICLE V. RESTRICTED SHARE UNITS ACCOUNTS Section 5.01Establishment Restricted Share Units Accounts. There shall be established for each Participant an account to be designated as such Participant's Restricted Share Units Account.The Restricted Share Units Account of each Participant shall consist, to the extent applicable to the Participant, of a Restricted Share Units Subaccount Attributable to Cash Deferrals and a Restricted Share Units Subaccount Attributable to Restricted Share Deferrals. Section 5.02Allocations to Accounts. (a) Any Deferred Compensation Earned by a Participant which is attributable to deferrals of Cash Compensation shall be credited to the Restricted Share Units Subaccount Attributable to Cash Deferrals of such Participant, on the date such amount is otherwise Earned, and any Plan Earnings or other distributions referred to in Article VI shall be credited in accordance with the provisions of Article VI, as applicable. (b) Any Deferred Compensation Earned by a Participant which is attributable to deferrals of Restricted Shares shall be credited to the Restricted Share Units Subaccount Attributable to Restricted Share Deferrals of such Participant, on the date such amount is otherwise Earned, and any Plan Earnings or other distributions referred to in Article VI shall be credited in accordance with the provisions of Article VI, as applicable. 9 (c) Separate records shall be kept with respect to each Director of the Cash Compensation, on the one hand,and Restricted Share awards, on the other, deferred under Sections 4.01 (Initial Elections in 2009) and 4.03 (New Director Elections) and of the deferral elections made during each calendar year under Section 4.02, as such deferrals may be payable at different times from one another, and, in the case of awards of Restricted Shares, each year’s award will be subject to a separate vesting schedule under Section 7.01. Section 5.03Restricted Share Units Accounts. The number of Restricted Share Units, or fractions thereof, to be credited to a Participant's Restricted Share Units Account in accordance with this Article V (with respect to both Cash Compensation and awards of Restricted Shares) shall be based on the Market Price of the Company’s Common Stock on the date the relevant Compensation is Earned by the Director.An award of Restricted Stock that produces a fractional number of Restricted Share Units shall be rounded up to the next highest whole number of Restricted Share Units.Any Cash Compensation that cannot be deferred into a whole number of Restricted Share Units will be rounded down to the next lowest whole number of Restricted Share Units, and the fractional share value paid in cash and not deferred under the Plan.Any partial deferral election that would produce a fractional number of Restricted Share Units shall be rounded down to next whole number of Restricted Share Units. ARTICLE VI. PLAN EARNINGS AND OTHER DISTRIBUTIONS Section 6.01 Cash and Property Dividend Credits. Additional credits shall be made to a Participant's Restricted Share Units Account throughout the period of such Participant's 10 participation in the Plan, and thereafter until all distributions to which the Participant is entitled under Section 7.02 or Article VIII shall have been made.Such credits shall be madein amounts equal to the Plan Earnings, consisting of the cash or fair market value of any dividends or distributions declared and made with respect to the Company's Common Stock payable in cash, securities issued by the Company (other than the Company's Common Stock but including any such securities convertible into the Company's Common Stock) or other property which the Participant would have received from time to time had he or she been the owner on the record dates for the payment of such dividends of the number of shares of the Company's Common Stock equal to the number of Restricted Share Units in his or her Restricted Share Units Account on such dates.Each such credit shall be effected as of the payment date for such dividend or distribution.Each dividend or distribution shall be converted into Restricted Share Units based on the Market Price of the Company’s Common Stock on the date of such dividend or distribution.
